DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on June 16, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The receiver optical assembly defined by claim 1, comprising:
an optical platform, a receive optical port and a wavelength division multiplexer being arranged along an optical path on the optical platform; 
a circuit board, a photodetector array being disposed on the circuit board; and 
a mounting block, a focusing lens and an optical path shifter being disposed on the mounting block, the mounting block separated from the optical platform and fixed on the circuit part, and the optical path shifter being placed above the photodetector array in combination with all of the other limitations of claim 1; or
The assembly method for a receiver optical assembly defined by claim 8, comprising:
installing a receiver optical port and a wavelength division multiplex on an optical platform to form a first assembly;
installing a photodetector array on a circuit board to form a second assembly;
installing a focusing lens and optical path shifter on a mounting block to form a third assembly;
installing the first assembly and the second assembly inside a housing;
covering the photodetector array with the first assembly and adjusting the position of the third assembly so that an optical signal outputted from the wavelength division multiplexer is coupled to the photodetector array; and 
fixing the third assembly on the circuit board.
Claims 2-7 depend from claim 1; and claims 9 and 10 depend from claim 8.
The prior art does not disclose an optical platform comprising both an optical port and a wavelength division multiplexer, and a mounting block, separate from the optical platform, and a focusing lens and an optical path shifter on a mounting block, wherein the optical path shifter is above a photodetector array on a circuit board, as required by the independent claims of the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874